ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein and pursuant to Maryland Rule 16-772, it is this 24th day of July, 2014,
ORDERED by the Court of Appeals of Maryland that Anthony Maurice Harmon, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Anthony Maurice Harmon from the register of attorneys in the Court and certify that fact to the Client Protection *500Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).